Case: 20-10283     Document: 00515659589         Page: 1     Date Filed: 12/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 3, 2020
                                  No. 20-10283                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Earl Ramseur,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:16-CR-65-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Robert Earl Ramseur appeals the $141,419.04 restitution award
   imposed on remand from United States v. Ramseur, 793 F. App’x 245 (5th
   Cir. 2019), pursuant to his conviction for willfully assisting the preparation
   of false income tax returns. The district court originally ordered $399,400 in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10283      Document: 00515659589          Page: 2    Date Filed: 12/03/2020




                                    No. 20-10283


   restitution, but we held that included amounts beyond the tax returns for
   which he was convicted and failed to account for tax payments made by some
   of Ramseur’s’ clients on returns that were the basis for his convictions. See
id. at 249. Ramseur now challenges the new, reduced restitution order on the
   ground that it exceeds the Internal Revenue Service’s actual loss from the
   offenses of conviction.
          The issue whether a restitution award is illegal is reviewed de novo,
   and the amount of the restitution award is reviewed for abuse of discretion.
   United States v. Arledge, 553 F.3d 881, 897 (5th Cir. 2008). The amount of a
   victim’s restitution award must be tied to only the loss that directly resulted
   from the offense of conviction; the gain to the defendant on account of his
   illegal conduct is not relevant to the calculation of the restitution award. Id.
   at 899. Citing United States v. Tawil, 40 F. App’x 531 (9th Cir. 2002),
   Ramseur argues that the restitution award should be reduced by $24,113 that
   was erroneously deposited by the IRS into the accounts of three taxpayers
   against whom the IRS has not sought a refund. Tawil, which is factually
   distinguishable, is not persuasive because there was no evidence in that case
   that the defendants’ scheme caused the full amount of the loss at issue. See
   40 F. App’x at 533, 535. In contrast, Ramseur’s acts of conviction caused the
   entire $141,419.04 loss to the IRS, regardless of the amount he personally
   received or from which he benefitted. See Arledge, 553 F.3d at 899. The
   restitution award therefore is neither illegal nor an abuse of discretion. See
id. at 897-99.
          AFFIRMED.




                                          2